—Order, Supreme Court, New York County (Louis York, J.), entered April 13, 2000, which, inter alia, granted the motion of defendant-respondent Jam Paper & Envelope Corp. for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant Jam entered into a lease for a storefront from defendant owner Roc Le Triomphe, with a lease commencement date of November 1, 1992. Jam requested that, prior to the commencement date, Roc Le Triomphe remove wood panels covering the store windows. Roc Le Triomphe directed plaintiff Carrera, its employee, to do the job. On October 22, 1992, while performing the assigned task, Carrera fell off a ladder and thereafter commenced this action to recover for injuries allegedly sustained by reason of his fall pursuant to Labor Law §§ 240 and 241.
The grant of summary judgment dismissing the complaint was proper since, as a matter of law, at the time of plaintiff’s accident, which was prior to the beginning of the term of Jam’s lease, Jam did not fall within those chargeable under Labor Law § 240 (see, Frierson v Concourse Plaza Assocs., 189 AD2d 609). Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.